DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on June 15, 2022 have been entered. All objections and 112(b) rejections set forth in the office action mailed on March 15, 2021 have been overcome and accepted. However, the dependency of claim 13 which was amended due to the cancellation of claim 12, is improper as a dependent claim cannot depend upon itself and is therefore rejected under 112(d) below. 
Response to Arguments
Applicant’s arguments, see pages 10-14 of Applicant’s remarks, filed on June 15, 2022, with respect to the rejections of claims 1-20 with regard to the prior art have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made for claims 1-20 using a different combination of references. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In re claim 13, the limitation “wherein the one or more ventilation openings are located on the first portion of the housing and the one or more other ventilation openings are located on the second portion of the housing” is of improper dependent form. A dependent claim cannot depend from itself. Therefore, in light of compact prosecution this claim will be interpreted to be dependent from claim 11. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerila (US D530325) in view of Miller et al. (US 7903405). 
In re claim 1, Kerila discloses a housing (see Examiner Annotated FIG. 1 below) comprising: 
a first surface (see Examiner Annotated FIG. 1 below) comprising one or more ventilation openings (see Examiner Annotated FIG. 1 below) located on a part of a recessed groove (see Examiner Annotated FIG. 1 below) of the first surface; 
a second surface (see Examiner Annotated FIG. 2 and 3 below) comprising one or more other ventilation openings (see Examiner Annotated FIG. 2 below), wherein the second surface is substantially perpendicular to the first surface (see Examiner Annotated FIG. 3 below); and 
a third surface (see Examiner Annotated FIG. 2 and 3 below) that is proximate to the second surface and is substantially parallel to the first surface (see Examiner Annotated FIG. 3 below).  

    PNG
    media_image1.png
    382
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    730
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    527
    media_image3.png
    Greyscale

Kerlia lacks:
one or more ventilation openings located in a recessed groove of the first surface
Miller teaches an analogous housing (FIG. 2A: 200) for internal components (Abstract) with a first surface (see Examiner Annotated FIG. 7 below), a second surface (246) and a third surface (FIG. 2B: 210). The first surface comprises one or more ventilation openings (FIG. 2A: 242 and 238) located in a recessed groove of the first surface (see Examiner Annotated FIG. 7 below). The first surface also comprises a first portion (see Examiner Annotated FIG. 7 below) and a second portion (see Examiner Annotated FIG. 7 below) that are separated by the recessed groove (see Examiner Annotated FIG. 7 below). The second surface is substantially perpendicular to the first surface (FIG. 2A) and the third surface is proximate the second surface (FIG. 2B) and is substantially parallel to the first surface (FIG. 5A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the one or more ventilation openings of Kerlia such that they are located in a recessed groove, as taught by Miller, because this would provide an improved passive cooling or natural convection ventilation to provide more efficient dissipation of heat generated by the internal components disposed within the housing (Column 4, lines 46-60 of Miller). 
Such a modification would yield wherein the housing of Kerlia has “one or more ventilation openings located in a recessed groove of the first surface.”

    PNG
    media_image4.png
    570
    525
    media_image4.png
    Greyscale


In re claim 2, Kerila discloses wherein: 
the first surface is a top surface (see Examiner Annotated FIG. 3 above) of the housing; 
the second surface is a side surface (see Examiner Annotated FIG. 3 above) of the housing; and 
the third surface is a bottom surface (see Examiner Annotated FIG. 3 above) of the housing.  
In re claim 6, Kerila discloses wherein the first surface comprises a first portion (see Examiner Annotated FIG. 5 below) and a second portion (see Examiner Annotated FIG. 5 below) that are separated by the recessed groove (see Examiner Annotated FIG. 5 below).  

    PNG
    media_image5.png
    545
    721
    media_image5.png
    Greyscale
 
In re claim 7, Kerila discloses wherein the first portion of the first surface is raised with respect to the second portion of the first surface (see Examiner Annotated FIG. 6 below).  

    PNG
    media_image6.png
    246
    721
    media_image6.png
    Greyscale

In re claim 8, Kerila discloses a fourth surface (see Examiner Annotated FIG. 2 above) that is substantially parallel to the first surface and that extends outward from the second surface of the housing (see Examiner Annotated FIG. 3 above).  
In re claim 11, Kerila discloses wherein the first surface is located on a first portion of the housing (portion of the housing having the first surface) and the second surface is located on a second portion of the housing (portion of the housing having the second surface). 
In re claim 13, Kerila discloses wherein the one or more ventilation openings are located on the first portion of the housing (the one or more ventilation openings located on the portion of the housing having the first surface) and the one or more other ventilation openings are located on the second portion of the housing (the one or more other ventilation openings located on the portion of the housing having the second surface). 
Referring back to claim 11, Kerila teaches a first portion of the housing having a first surface and a second portion of the housing having a second surface. Therefore, Kerila also inherently teaches the one or more ventilation openings located on the first portion of the housing and the one or more other ventilation openings located on the second portion of the housing. 
In re claim 14, Kerila discloses a housing (see Examiner Annotated FIG. 1 above) comprising: 
a top surface (see Examiner Annotated FIG. 3 above) comprising one or more ventilation openings located on a part of a recessed groove of the top surface (see Examiner Annotated FIG. 3 above); and 
a side surface (see Examiner Annotated FIG. 3 above) comprising one or more other ventilation openings (see Examiner Annotated FIG. 3 and 2 above), wherein the side surface is substantially perpendicular to the top surface (see Examiner Annotated FIG. 3 above).  
Kerlia lacks:
one or more ventilation openings located in a recessed groove of the top surface
Miller teaches an analogous housing (FIG. 2A: 200) for internal components (Abstract) with a top surface (see first surface of Examiner Annotated FIG. 7 above) and a side surface (246). The top surface comprises one or more ventilation openings (FIG. 2A: 242 and 238) located in a recessed groove of the top surface (see recessed groove of Examiner Annotated FIG. 7 above). The top surface also comprises a first portion (see first portion of Examiner Annotated FIG. 7 above) and a second portion (see second portion of Examiner Annotated FIG. 7 above) that are separated by the recessed groove (see Examiner Annotated FIG. 7 above). The side surface is substantially perpendicular to the top surface (FIG. 2A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the one or more ventilation openings of Kerlia such that they are located in a recessed groove, as taught by Miller, because this would provide an improved passive cooling or natural convection ventilation to provide more efficient dissipation of heat generated by the internal components disposed within the housing (Column 4, lines 46-60 of Miller). 
Such a modification would yield wherein the housing of Kerlia has “one or more ventilation openings located in a recessed groove of the top surface.”
In re claim 15, Kerila discloses wherein the top surface (see Examiner Annotated FIG. 3 above) of the housing comprises a first portion (see Examiner Annotated FIG. 5 above) and a second portion (see Examiner Annotated FIG. 5 above) that are separated by the recessed groove (see Examiner Annotated FIG. 5 above).  
In re claim 16, Kerila discloses wherein the first portion of the top surface is raised with respect to the second portion of the top surface (see Examiner Annotated FIG. 6 above).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kerila (US D530325) in view of Miller et al. (US 7903405) in further view of Fan (US 6760218). 
In re claim 3, Kerlia does not explicitly disclose:
wherein the housing comprises one or more internal components.
Fan teaches a housing of an analogous network device (FIG. 5 of Fan: 3) (it is apparent from FIG. 4 of Kerlia that it is a network device, see discussion below) that comprises one or more internal components (FIG. 6 of Fan: 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kerlia such that it comprises one or more internal components, as taught by Fan, in order to enable the function of the networking device.
It is apparent that the device of Kerila does include “one or more internal components,” as evidenced at least by the existence of ethernet ports (see Examiner Annotated FIG. 4 below). Which are known to connect a cable to electronic components inside such a housing.  

    PNG
    media_image7.png
    252
    675
    media_image7.png
    Greyscale
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kerila (US D530325) in view of Miller et al. (US 7903405) in further view of Fan (US 6760218) in further view of Ruberto (US 10405454). 
In re claim 4, the proposed combination as discussed above (In re claim 1) does not explicitly disclose:
the one or more ventilation openings and the one or more other ventilation openings are arranged such that one or more internal components of the housing are not visible through the one or more ventilation openings and the one or more other ventilation openings.  
Ruberto teaches an analogous housing for an electronic device (FIG. 2a: 202) wherein one or more ventilation openings are located on a first surface (FIG. 2d: 208) and one or more other ventilation openings are located on a second surface (214). Both sets of ventilation openings are arranged such that one or more internal components (216) of the housing are not visible through the one or more ventilation openings and the one or more other ventilation openings (Column 5, lines 14-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more ventilation openings and the one or more other ventilation openings of the housing of the proposed combination such that they are arranged so that one or more internal components of the housing are not visible through their set of openings, as taught by Ruberto, because by centrally positioning the heat producing components within the housing and providing perimeter airflow through the housing, heat is drawn away from the heat producing components by the airflow, and that heated air is exhausted out of the housing through the one or more ventilation openings on the first surface (Column 9, lines 10-40 of Ruberto). Additionally, this would at least prevent direct contact with debris and other precipitation that may enter through either set of ventilation openings
Such a modification would yield wherein the one or more ventilation openings and the one or more other ventilation openings of the housing of the proposed combination are “arranged such that one or more internal components of the housing are not visible through the one or more ventilation openings and the one or more other ventilation openings.”
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kerila (US D530325) in view of Miller et al. (US 7903405) in further view of Erbacher et al. (US D836092).
In re claim 9, Kerlia lacks:
the fourth surface of the housing has a width that is greater than a width of the first surface and the third surface. 
Erbacher teaches an analogous housing (Title: “Internet Gateway”; see Examiner Annotated FIG. 8 below). The housing has a first surface, a second surface, a third surface, a fourth surface and a fifth surface (see Examiner Annotated FIG. 8 below). The fourth surface of the housing extends outward from the second surface of the housing (see Examiner Annotated FIG. 8 below) and has a width that is greater than a width of the first surface (see Examiner Annotated FIG. 8 below) and the third surface (see Examiner Annotated FIG. 8 below). The fifth surface is angled and connects the first surface and the fourth surface to make a trapezoidal shape (see Examiner Annotated FIG. 8 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth surface of Kerlia such that it has a width that is greater than a width of the first and the third surface, as taught by Erbacher, because it is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Additionally, it would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
Regarding the limitation “the fourth surface of the housing has a width that is greater than a width of the first surface and the third surface,” criticality has not been demonstrated and therefore appears to be an arbitrary design consideration which fails to patentably distinguish over Kerlia in view of Miller in further view of Erbacher (see [0018], [0021], [0028] and [0032] of applicant’s specification). 

    PNG
    media_image8.png
    315
    502
    media_image8.png
    Greyscale

In re claim 10, Kerila teaches discloses a fifth surface (see Examiner Annotated FIG. 3 above) that connects the first surface and the fourth surface (see Examiner Annotated FIG. 3 above)
Kerlia does not explicitly disclose:
wherein the fifth surface is angled with respect to the first surface and the fourth surface 
Erbacher teaches an analogous housing (Title: “Internet Gateway”; see Examiner Annotated FIG. 8 above). The housing has a first surface, a second surface, a third surface, a fourth surface and a fifth surface (see Examiner Annotated FIG. 8 above). The fourth surface of the housing extends outward from the second surface of the housing (see Examiner Annotated FIG. 8 above) and has a width that is greater than a width of the first surface (see Examiner Annotated FIG. 8 above) and the third surface (see Examiner Annotated FIG. 8 above). The fifth surface is angled and connects the first surface and the fourth surface to form a trapezoidal shape (see Examiner Annotated FIG. 8 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fifth surface of Kerlia such that it is angled with respect to the first and fourth surface and subsequently forms a trapezoidal shape, as taught by Erbacher, because it is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Additionally, it would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
Regarding the limitation “wherein the fifth surface is angled with respect to the first surface and the fourth surface,” criticality has not been demonstrated and therefore appears to be an arbitrary design consideration which fails to patentably distinguish over Kerlia in view of Miller in further view of Erbacher (see [0018], [0021], [0023], [0024] and [0032] of applicant’s specification). 
Claims 5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerila (US D530325) in view of Miller et al. (US 7903405) in further view of Rada et al. (US 2007/0002846) in further view of [Fan (US 6760218) and/or Ruberto (US 10405454)].
In re claim 5, Kerila does not explicitly disclose:
wherein the one or more ventilation openings and the one or more other ventilation openings are arranged to enable stacking of the housing and one or more other housings without impeding air flow through the one or more ventilation openings and the one or more other ventilation openings. 
Rada teaches that the network peripheral device of Kerila can alternatively be arranged such that the visual indicators and cover are located on the edge of the device ([0053-0054]; FIG. 1F and 1G) instead of protruding from its top surface ([0048]; FIG. 1A-1C) (refer to description of Kerila for reference to 2007/0002846). 
It is well known to position visual indicators on a side of a network device housing, as taught by Rada, and is a technique used more specifically for network devices configured to be in a stacking arrangement (for example, see Fan (Column 2, lines 48-57; FIG. 5: 36, 362) and/or Ruberto (Column 4, lines 11-15; FIG. 2d: 206)), in order to understand the status of the operating devices, and thus is within the capability of one having ordinary skill.
Such a modification would yield the housing of Kerila to enable stacking of the housing and one or more other housings. 
Additionally, Fan teaches a housing of a similar network device (FIG. 5: 3) wherein the one or more ventilation openings (30) and the one or more other ventilation openings (30) are arranged to enable stacking (Column 3, lines 3-5; FIG. 5 and 6) of the housing (FIG. 6: 3) and one or more other housings (3) without impeding air flow through the one or more ventilation openings and the one or more other ventilation openings (Column 2, lines 63-67 and Colum 3, lines 1-2; FIG. 5 and 6). Furthermore, this is disclosed by Ruberto (Column 7, lines 62-67; FIG. 5b: 212; FIG. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable stacking of the housing of Kerila and one or more other housings of Kerila without impeding air flow through the one or more ventilation openings of Kerila and the one or more other ventilation openings of Kerila (provided the visual indicators and cover are positioned on the side of the housing as taught by Rada), as taught by Fan and Ruberto, because it is common for a plurality of network devices to be coupled to a computer and therefore occupy a considerable portion of limited space on or around the user's desk (see Background of the Invention of Fan), and thus is within the capacity of one having ordinary skill to utilize a stacking arrangement that effects a good heat dissipation, specifically by convection through ventilation openings located on the walls of the housing (see Summary of the Invention of Fan and Summary of Ruberto), because too much heat accumulated in a housing, due to heat generated by the electronic components in the housing, can damage a network device due to overheating (see Column 2, lines 57-67 and Column 3 lines 1-2 of Fan). Additionally, it is known that if network devices have a different size and/or shape from the other they cannot be orderly stacked (see Background of the Invention of Fan) which can at least cause an impediment of the air flow through the one or more ventilation openings or the one or more other ventilation openings of the stacked housings.
In re claim 17, see above (In re claim 5). 
In re claim 18, Kerila discloses a system comprising:
a first housing (see Examiner Annotated FIG. 1 above) comprising:
a top surface (see Examiner Annotated FIG. 3 above) comprising one or more ventilation openings (see Examiner Annotated FIG. 1 above) located on a part of a recessed groove (see Examiner Annotated FIG. 1 above); and 
a side surface (see Examiner Annotated FIG. 3 above) comprising one or more other ventilation openings (see Examiner Annotated FIG. 3 and 2 above), wherein the side surface is substantially perpendicular to the top surface (see Examiner Annotated FIG. 3 above). 
Kerila lacks:
one or more ventilation openings located in a recessed groove 
a second housing, 
wherein one of the first housing or the second housing is stacked on the other one of the first housing or the second housing, and 
wherein the stacking of the one of the first housing or the second housing on the other one of the first housing or the second housing does not impede air flow through the first housing or the second housing.  
Miller teaches an analogous housing (FIG. 2A: 200) for internal components (Abstract) with a top surface (see first surface of Examiner Annotated FIG. 7 above) and a side surface (246). The top surface comprises one or more ventilation openings (FIG. 2A: 242 and 238) located in a recessed groove of the top surface (see recessed groove of Examiner Annotated FIG. 7 above). The top surface also comprises a first portion (see first portion of Examiner Annotated FIG. 7 above) and a second portion (see second portion of Examiner Annotated FIG. 7 above) that are separated by the recessed groove (see Examiner Annotated FIG. 7 above). The side surface is substantially perpendicular to the top surface (FIG. 2A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the one or more ventilation openings of Kerlia such that they are located in a recessed groove, as taught by Miller, because this would provide an improved passive cooling or natural convection ventilation to provide more efficient dissipation of heat generated by the internal components disposed within the housing (Column 4, lines 46-60 of Miller). 
Such a modification would yield wherein the top surface of the housing of Kerlia has “one or more ventilation openings located in a recessed groove.”
Rada has been discussed above (In re claim 5). 
Fan teaches a system (FIG. 5 and 6) comprising a first housing (upper 3) and a second housing (lower 3), wherein one of the first housing or the second housing is stacked on the other one of the first housing or the second housing (FIG. 6), and wherein the stacking of the one of the first housing or the second housing on the other one of the first housing or the second housing does not impede air flow through the first housing or the second housing (Column 3, lines 3-25; FIG. 5 and 6). Additionally, this is disclosed by Ruberto (Column 7, lines 53-67; Column 8, lines 1-8; FIG. 5a and 5b: 500, 200a, 200b; FIG. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the housing of Kerila on another housing of Kerila wherein the stacking of the two housings of Kerila does not impede air flow through either of the housings (provided the visual indicators and cover are positioned on the side of the housing as taught by Rada), as taught by Fan and Ruberto, because as discussed above (In re claim 5).
In re claim 19, the proposed combination as discussed above (In re claim 18), yields wherein:
the top surface of the first housing (one of the Kerila housings in the stack motivated by Ruberto) comprises a first portion (see Examiner Annotated FIG. 5 above) and a second portion (see Examiner Annotated FIG. 5 above) that are separated by the recessed groove (see Examiner Annotated FIG. 5 above); and 13102005.011540
the top surface of the second housing (the other one of the Kerila housings in the stack motivated by Ruberto) comprises a first portion (see Examiner Annotated FIG. 5 above) and a second portion (see Examiner Annotated FIG. 5 above) that are separated by the recessed groove (see Examiner Annotated FIG. 5 above).
In re claim 20, the proposed combination as discussed above (In re claim 18), yields wherein: 
the first portion of the top surface (see Examiner Annotated FIG. 5 above) of the first housing (one of the Kerila housings in the stack motivated by Ruberto) is raised (see Examiner Annotated FIG. 6 above) with respect to the second portion of the top surface (see Examiner Annotated FIG. 5 above) of the first housing. 
the first portion of the top surface (see Examiner Annotated FIG. 5 above) of the second housing (the other one of the Kerila housings in the stack motivated by Ruberto) is raised (see Examiner Annotated FIG. 6 above) with respect to the second portion of the top surface (see Examiner Annotated FIG. 5 above) of the second housing.
Conclusion
See PTO-892: Notice of References Cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm EST. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 4145                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762